DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the leading edge 50 (pg 5, para [0036]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4, 8 and 12 are objected to because of the following informalities:  
In claim 4 “The rotor as claimed in claim 4” should be changed to -- The rotor as claimed in claim [[4]]3 -- since the claim cannot depend on itself and the specification discloses 25 degrees as between 10 and 40 degrees as recited in claim 3 (pg 2, para [0008]). Examiner will interpret claim 4 as such.
In claim 8 “A The rotor as claimed in claim 1” should be changed to – [[A]] The rotor as claimed in claim 1 -- to remove “A”. 
In claim 12 “a magnet being retained axially between the annular front wall” should be changed to – [[a]] the magnet being retained axially between the annular front wall -- since magnet is previously recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrier (DE4107962, “Perrier”, and using machine translation).
Re claim 1, Perrier discloses a rotor 13 (figs 1-2, para [0010]) for an electrical machine (fig 1), the rotor 13 comprising: 
a radially inner rotor hub 20 (figs 1-2, para [0011]) rotatable about an axis of rotation (figs 1-2, axis of 14) which defines an axial direction of the rotor (fig 1); 
a radially outer rotor rim 22 (figs 1-2), supporting or configured to support a magnet 27 (fig 1, para [0018]-[0019]); and 
a plurality of spokes 23 (figs 1-2) extending between the rotor hub 20 and the rotor rim 22 for supporting the rotor rim 22 (figs 1-2, para [0012]); 
wherein the spokes 23 are arranged relative to the axial direction of the rotor 13 so as to induce a flow of air through the rotor 13 when the rotor rotates about the axis (figs 1-2, para [0014] & [0017]). 
Re claim 2, Perrier discloses claim 1 as discussed above and further discloses the spokes 23 are arranged at an angle to the axial direction (figs 1-2, para [0015]). 
Re claim 5, Perrier discloses claim 1 as discussed above and further discloses the spokes 23 are angled at a constant angle relative to the axial direction along their radial extent (figs 1-2, para [0013] & [0015]). 
Re claim 6, Perrier discloses claim 1 as discussed above and further discloses the spokes 23 are angled at a constant angle relative to the axial direction along their longitudinal extent (figs 1-2, [0013] & para [0015]).
Re claim 8, Perrier discloses claim 1 as discussed above and further discloses the spokes 23 are curved in cross section in the axial direction (fig 1, airfoil shape of 23 has curved cross section as seen in fig 1). 
Re claim 9, Perrier discloses claim 1 as discussed above and further discloses the spokes 23 are airfoil shaped in cross section in the axial direction (fig 1, para [0015]). 
Re claim 10, Perrier discloses claim 1 as discussed above and further discloses  the spokes 23 extend radially at their leading edges (figs 1-2). 
Re claim 11, Perrier discloses claim 1 as discussed above and further discloses the rotor hub 20, the rotor rim 22 and the spokes 23, are a unitary one piece component (figs 1-2, para [0010]-[0012]). 
Re claim 12, Perrier discloses claim 1 as discussed above and further discloses the rotor 13 further comprises an annular front wall (figs 1 & below) and an annular rear wall (figs 1 & below) extending radially outwardly from the rotor rim 22 (figs 1 & below), a magnet 27 being retained axially between the annular front wall and the annular rear wall (figs 1 & below). 

    PNG
    media_image1.png
    237
    725
    media_image1.png
    Greyscale

Re claim 13, Perrier discloses claim 1 as discussed above and further discloses the rotor 13 in combination with a stator 12 (fig 1, para [0009]) to form an rotary electrical machine (fig 1). 
Re claim 14, Perrier discloses a method of manufacturing an electrical machine comprising a stator 12 and a rotor 13 (fig 1, para [0009]-[0010]), the rotor 13 comprising a radially inner rotor hub 20 (figs 1-2, para [0011]) rotating in use about an axis of rotation (figs 1-2, axis of 14) defining an axial direction of the rotor (fig 1), a radially outer rotor rim 22 (figs 1-2) supporting a magnet 27 (fig 1, para [0018]-[0019]); and a plurality of spokes 23 (figs 1-2) extending between the rotor hub 20 and the rotor rim 22 for supporting the rotor rim 22 (figs 1-2, para [0012]),
the method comprising arranging the spokes 23 relative to the axial direction of the rotor 13 so as to induce a flow of air through the rotor 13 when the rotor rotates (figs 1-2, para [0014] & [0017]). 
Re claim 15, Perrier discloses a method of cooling an electric machine comprising a stator 12 and a rotor 13 (fig 1, para [0009]-[0010]), 
the method comprising inducing an airflow through the machine by rotating the rotor 13 (figs 1-2, para [0014] & [0017]), the rotor 13 comprising a radially inner rotor hub 20 (figs 1-2, para [0011]) rotating about an axis of rotation (figs 1-2, axis of 14) defining an axial direction of the rotor 13 (fig 1), a radially outer rotor rim 22 (figs 1-2) supporting a magnet 27 (fig 1, para [0018]-[0019]), and a plurality of spokes 23 (figs 1-2) extending between the rotor hub 20 and the rotor rim 22 for supporting the rotor rim 22 (figs 1-2, para [0012]), the spokes 23 being arranged relative to the axial direction of the rotor 13 so as to induce the flow of air through the rotor 13 when the rotor 13 rotates (figs 1-2, para [0014] & [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of Bottenschein et al. (DE4311242, “Bottenschein”, using machine translation).
Re claim 3, Perrier discloses claim 2 as discussed above but is silent with respect to the spokes are arranged at an angle of between 10° and 40° to the axial direction.
Bottenschein discloses the spokes 12 (figs 1-3) are arranged at an angle α of between 10° and 40° to the axial direction (figs 2-3, para [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arranged the spokes of Perrier at an angle of between 10° and 40° to the axial direction, as disclosed by Bottenschein, in order to provide an angle that will have a conveying effect on the surrounding air, as taught by Bottenschein (para [0016]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of Bottenschein and in further view of Patel et al. (PARAMETER AFFECTING THE PERFORMANCE OF AXIAL FAN PERFORMANCE, International Journal of Engineering Research & Technology (IJERT), Vol 1, issue 3, May 2012, pgs 1-3, “Patel”).
Re claim 4, Perrier in view of Bottenschein discloses claim 3 as discussed above (as discussed above in objection to claim 4 examiner interpreting claim 4 as dependent on claim 3). Perrier is silent with respect to the spokes are angled at an angle of 25° to the axial direction. 
Bottenschein discloses the spokes 12 are arranged at an angle α in range that includes 25 ° to the axial direction (para [0016], 20°-40°).
Patel discloses the changing the angle of a fan blade effects the airflow (fig 5, pg 2, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the spokes of Perrier in view of Bottenschein to be angled at an angle of 25°, as disclosed within a range of angles of Bottenschein, in order to decrease the airflow, as taught by Patel (fig 5, pg 2, last paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perrier in view of Cole et al. (US20070227470, “Cole”).
Re claim 7, Perrier discloses claim 1 as discussed above and further discloses the spokes 23 are airfoil in cross section in the axial direction (fig 1, para [0015]). 
Perrier is silent with respect to the spokes are rectilinear in cross section in the axial direction.
Cole discloses equivalence between spokes 221’’, 221’’’ with airfoil cross section in the axial direction and rectilinear cross section in the axial cross section (figs 5-7, para [0045], lns 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the spokes of Perrier to be rectilinear in cross section in the axial direction, as disclosed by Cole, in order to for easier manufacture, as taught by Cole (para [0045], lns 22-23), as well as the rectilinear cross section is an equivalent shape for the spokes, as taught by Cole (figs 5-7, para [0045], lns 18-25).

	Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wetzel (DE102016202741) and Brown (US4553075) both read on at least claim 1.
Kamimoto (JP60152264, figs 2-3) and Lipman (US5075606) disclose claim 1, but does not specify if the spokes are angled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834